LATTIMORE, Judge.
Conviction for establishment of a lottery under the name and description of an ace marble machine and the disposition of personal property by means of same; punishment, a fine of $100.00.
There are no bills of exceptions in this record. We regard the facts as sufficient to show the guilt of the accused. We find accompanying the record a motion to dismiss the appeal made, however, only by the attorney for the appellant. We can not grant a motion for dismissal unless same be signed and sworn to by the accused.
The motion to dismiss is overruled, and the judgment is affirmed.

Affirmed.